DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claim limitations: carbon dioxide capturer, first washer, cleaning liquid mist capturer, receiver, washing-capturing space in claim 1 (and any other claims that comprise these limitations); a second washer in claim 5; and rectifier in claim 10 are not being interpreted under 112f. The limitations do not contain a generic placeholder.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a cleaning liquid diffuser” twice. It is unclear if the two are the same, however based on Fig 3 the limitations will be interpreted to refer to the same feature. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda et al. US 2018/0001253 (hereafter Kaseda) and further in view of Jamtvedt et al. US 2014/0123851 (hereafter Jamtvedt).

Regarding claim 1, Kaseda teaches a carbon dioxide capture system (Fig 1) comprising:
a carbon dioxide capturer (21) configured to cause a carbon dioxide contained in a combustion exhaust gas to be absorbed into an absorbing liquid containing an amine (¶20), wherein the carbon dioxide capturer is a countercurrent gas-liquid contact device (¶22);
a first washer (60) including a sprayer (62) and configured to wash the combustion exhaust gas from the carbon dioxide capturer with a mist of a first cleaning liquid sprayed by the sprayer to capture the amine contained in the combustion exhaust gas (¶32-34); and
a cleaning liquid mist capturer (92) configured to capture the mist of the first cleaning liquid contained in the combustion exhaust gas from the first washer, wherein the cleaning liquid mist capturer is a countercurrent gas-liquid contact device (¶43),
wherein the first washer has a receiver (63) arranged below the sprayer and configured to receive the mist of the first cleaning liquid, and a washing-capturing space (space of 61) arranged between the sprayer and the receiver, in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas in a packing, and
wherein the receiver includes a receiver body (lower portion of 63), an opening (gap through which the gas is shown passing above the receiver) and a cover (top part of 63).
Kaseda does not teach in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas while freely dropping, and the washing-capturing space is free of a structure in which the first cleaning liquid flows down on a surface of the structure.
Jamtvedt teaches a gas-liquid contactor which may optionally comprise a packing (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first washer (60) of Kaseda by substituting the no packing (¶27) of Jamtvedt as a matter of obvious substituting art recognized equivalents know for the same purpose (MPEP §2144.06 II).
The modification would have resulted in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas while freely dropping, and the washing-capturing space is free of a structure in which the first cleaning liquid flows down on a surface of the structure.

Regarding claim 2, Kaseda in view of Jamtvedt teaches all the limitations of claim 1. Kaseda further teaches a washer exit demister (93) configured to trap the amine contained in the combustion exhaust gas from the cleaning liquid mist capturer (¶43).

Regarding claim 3, Kaseda in view of Jamtvedt teaches all the limitations of claim 2. Kaseda further teaches wherein a vertical length of the cleaning liquid mist capturer is shorter than a vertical length of the carbon dioxide capturer (as shown in Fig. 1, the vertical length of 92 is shorter than the vertical length of 21).

Regarding claim 5, Kaseda in view of Jamtvedt teaches all the limitations of claim 1. Kaseda further teaches a second washer (70) including a cleaning liquid diffuser (72) and configured to wash the combustion exhaust gas from the cleaning liquid mist capturer with a second cleaning liquid (12) diffused and dropped by a cleaning liquid diffuser to capture the amine contained in the
combustion exhaust gas.

Regarding claim 6, Kaseda in view of Jamtvedt teaches all the limitations of claim 5. Kaseda further teaches wherein a pressure of the first cleaning liquid supplied to the sprayer of the first washer is higher than a pressure of the second cleaning liquid supplied to the cleaning liquid diffuser of the second washer (¶35, ¶40).

Regarding claim 7, Kaseda in view of Jamtvedt teaches all the limitations of claim 5. Kaseda further teaches wherein a flow rate per unit area and unit time of the first cleaning liquid sprayed from the sprayer is larger than a flow rate per unit area and unit time of the second cleaning liquid diffused from the cleaning liquid diffuser (the flow rates are considered to be intended use of the system and since the two cleaning liquids have separate pumps, pipelines, and spray heads, then the system is capable of performing the intended use).

Regarding claim 10, Kaseda in view of Jamtvedt teaches all the limitations of claim 5. Kaseda further teaches 
an absorption column (20) housing the carbon dioxide capturer; and
a washing column (60) housing the first washer and the cleaning liquid mist capturer,
wherein
in the washing column, a rectifier (91) rectifying a flow of the combustion exhaust gas introduced into the washing column is arranged below the first washer, wherein the rectifier includes a packed bed (¶43, as shown in Fig 1).

Regarding claim 11, Kaseda teaches a method of operating a carbon dioxide capture system (Fig 1), comprising:
causing a carbon dioxide contained in a combustion exhaust gas (2) to be absorbed into an absorbing liquid containing an amine (¶20) in a carbon dioxide capturer (21);
washing the combustion exhaust gas from the carbon dioxide capturer with a mist (from 62) of a first cleaning liquid (11) sprayed by a sprayer (62) in a first washer (60) to capture the amine contained in the combustion exhaust gas; and
capturing (in 92) the mist of the first cleaning liquid contained in the combustion exhaust gas from the first washer,
wherein the first washer has a receiver (63) arranged below the sprayer and configured to receive the mist of the first cleaning liquid, and a washing-capturing space arranged between the sprayer and the receiver, in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas while freely dropping (¶43), and
Kaseda does not teach wherein the washing-capturing space is free of a structure in which the first cleaning liquid flows down on a surface of the structure.
Jamtvedt teaches a gas-liquid contactor which may optionally comprise a packing (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first washer (60) of Kaseda by substituting the no packing (¶27) of Jamtvedt as a matter of obvious substituting art recognized equivalents know for the same purpose (MPEP §2144.06 II).
The modification would have resulted in wherein the washing-capturing space is free of a structure in which the first cleaning liquid flows down on a surface of the structure.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaseda in view of Jamtvedt as applied to claim 2 above, and further in view of Luo et al. US Publication No. 2019/0091625 (hereafter Luo).

Regarding claim 4, Kaseda in view of Jamtvedt teaches all the limitations of claim 2. Kaseda further teaches wherein the cleaning liquid mist capture includes a mist capture demister (92)
Kaseda does not teach a porosity of the mist capture demister is larger than a porosity of the washer exit demister.
Luo teaches it is known to provide demisters that are formed more sparsely than another demister (The demisters may be selected from corrugated plates, fillers, baffle plates, ridges, screens or a combination thereof [0116]).  The Examiner interprets “more sparsely formed” as having more space for fluid to travel through.  Therefore, selecting one demister that is more sparsely formed for the mist capture demister, would have no more than ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaseda in view of Jamtvedt as applied to claim 5 above, and further in view of Fujita et al. US 2012/0263627 (hereafter Fujita).

Regarding claim 8, Kaseda in view of Jamtvedt teaches all the limitations of claim 5. 
Kaseda does not teach a bypass line configured to mix a part of the second cleaning liquid into the first cleaning liquid.
Fujita teaches it is known to provide a bypass line (cleaning liquid bypass line 28) configured to mix a part of the second cleaning liquid into the first cleaning liquid in order to control the concentration of amine in the cleaning liquid (The middle cleaning apparatus is used, for example, for the purpose of gradually increasing the concentration of the amine in the cleaning liquid, from the second cleaning apparatus to the first cleaning apparatus. The specific example includes controlling the concentration of the amine in the middle cleaning apparatus to a value higher than that in the second cleaning apparatus, and controlling the concentration of the amine in the first cleaning apparatus to a value higher than that in the middle cleaning apparatus. In this case, the cleaning liquid bypass line 28 is provided between mutually adjacent cleaning apparatuses (between the first cleaning apparatus and the middle cleaning apparatus, between the second cleaning apparatus and the middle cleaning apparatus and between the middle cleaning apparatuses) [0081].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Kaseda a bypass line configured to mix a part of the second cleaning liquid into the first cleaning liquid as taught by Fujita in order to control the concentration of amine in the cleaning liquid.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaseda in view of Jamtvedt as applied to claim 1 above, and further in view of Tikhonov et al. US Publication No. 2020/0129918 (hereafter Tikhonov).

Regarding claim 9, Kaseda in view of Jamtvedt teaches all the limitations of claim 1.
Kaseda does not teach wherein the carbon dioxide capturer and the first washer are each formed in a cylindrical shape, and a diameter of the first washer is larger than a diameter of the carbon dioxide capturer.
Tikhonov teaches it is known to increase the diameter of a column at the top in order to reduce the linear speed of the fluid flowing through it from the smaller diameter section.  This allows for the possibility of sorbent spray escaping from the upper part of the column into the atmosphere is eliminated [0005].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Kaseda to the carbon dioxide capturer and the first washer are each formed in a cylindrical shape, and a diameter of the first washer is larger than a diameter of the carbon dioxide capturer since Tikhonov teaches increasing the diameter of a column at the top reduces the linear speed of the fluid flowing through it from the smaller diameter section.  This allows for the possibility of sorbent spray escaping from the upper part of the column into the atmosphere to be eliminated.


Response to Arguments
The following is a response to Applicant’s arguments filed 14 Apr. 2022:

Applicant argues that no limitation should be interpreted under 112f.
Examiner agrees and the interpretations are withdrawn. None of the terminology is a generic placeholder. For instance, while “capturer does not identify a particular structure, the term is not generic.

Applicant argues that the previous 112b rejections are overcome by amendment.
Examiner agrees and the previous 112b rejections are withdrawn.

Applicant argues that the 102 rejections are overcome by amendment.
Examiner agrees and the 102 rejections are withdrawn. However, upon further search and consideration a new rejection is made in view of Kaseda and Jamtvedt.
Support for the negative limitation can be found in the Specification page 21 lines 18-20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776